       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                       :      CASE NO. 3:17CR83 (RNC)
                                               :
             v.                                :
                                               :
PETER YURYEVICH LEVASHOV, aka                  :      July 6, 2021
     Petr Levashov, Peter Severa,              :
     Petr Severa, and Serge Astakhov           :

 DEFENDAN  OBJE ION   O HE   E EN ENCE IN E IGA ION
       E O   (    ) AND EN ENCING MEMO AND M

      Now comes the defendant, Peter Levashov, by and through his undersigned

attorney, and respectfully requests that this Honorable Court, in light of Gall v.

United States, 552 U.S. 38 (2007) and the factors set forth in 18 U.S.C. § 3553(a),

sentence him to the most lenient sentence permissible under the law; one that is

sufficient, but not greater than necessary, to comply with the purposes of sentencing.

In support, the following is offered:

                                     INTRODUCTION

      Peter Levashov is a uniquely extraordinary person.             The circumstances

surrounding his conviction are equally so. Truly, his remorse, contrition, and overall

acceptance of responsibility weight heavily in favor of a lenient sentence, more so

than in most other, if not all, cases.      Notwithstanding the seriousness of the

underlying conduct of his convictions, when taking into consideration all of the factors

that will be presented to this Court prior to sentencing, a sentence of time-served will

be a just and reasonable sentence.

      The past four-and-a-half years have certainly put his life and his decisions into
        Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 2 of 24




perspective. Aside from the general weight of being under federal indictment, they

have been spent locked up in two foreign countries, away from his family, where he

does not know anyone, and spent in the midst of an unprecedented worldwide

pandemic. Put simply, these four-and-a-half years have felt like an eternity. He

spends his days keeping to himself, walking around in constant fear of the unknown.

He has weathered under the difficulty of coming to grips with how he allowed himself

to come to this situation; he let not only himself down, but more importantly, his

family. To say this humbled him would be an understatement. Mr. Levashov now

comes before this Court a broken and defeated. He knows what he did was wrong,

and for that is nothing but ashamed, humbled and contrite.

        There is no denying the seriousness of Mr. Levashov s transgressions, and he

does not intend on doing so   he was clearly wrong. Rather, he offers himself to the

mercy of this Court, to consider not only those actions that brought him before this

Court, but to consider the full value of a man s life, when fashioning its reasonable

sentence. Taking together the nature and circumstances surrounding his conviction,

his personal history and characteristics, his complete and candid acceptance of

responsibility, and considerations of recidivism and specific deterrence, Mr. Levashov

respectfully asks this Honorable Court to sentence him to the most lenient sentence

permissible under the law; one that is sufficient, but not greater than necessary, to

comply with the purposes of sentencing.

   I.      OBJECTIONS TO THE PRESENTENCE INVESTIGATION REPORT (                 )

   The following objections to the PSR are being respectfully resubmitted after


                                          2
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 3 of 24




having been previously articulated in his initial objections to the PSR but

nevertheless applied.

         A. OBJECTION TO 2-LEVEL ENHANCEMENT PURSUANT TO §
            2B1.1(B)(10)(B) AND (C)

      Mr. Levashov was charged with committing various cybercrimes over the

course of the charged schemes. Such crimes do not fit within the framework of

offenses that were committed outside of the United States.         Specifically, the

Guidelines impose an enhancement if a substantial part of the fraudulent scheme

was committed outside the United States. U.S.S.G. 2B1.1(b)(10)(B). The application

notes indicate that the United States means a physical place because it defines the

United States as the 50 states, the District of Columbia, and its other territories.

§2B1.1, comment. (n.9).

      Cybercrimes, however, are committed through the Internet which is not a

physical space surrounded by borders. The Internet is an international network of

interconnected computers. Reno v. American Civil Liberties Union, 521 U.S. 844, 849

(1997); see also Brookfield Communications v. West Coast Entertainment Corp., 174

F.3d 1036, 1044 (9th Cir. 1999) ( The Internet is a global network of interconnected

computers which allows individuals and organizations around the world to

communicate and to share information with one another. ); Dan Hunter, Cyberspace

as Place and the Tragedy of the Digital Anticommons, 91 Cal. L. Rev. 439 (2003)

(arguing that the Internet and cyberspace should be considered its own legal

autonomous space); Mark A. Lemley, Place and Cyberspace, 91 Cal. L. Rev. 521, 523



                                        3
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 4 of 24




(2003) ( No one is in c berspace. The Internet is merel            a simple computer

protocol   ); Marc D. Goodman & Susan W. Brenner, The Emerging Consensus on

Criminal Conduct in Cyberspace, 2002 UCLA J. L. & Tech. 3 (2003) ( Computer-

related crimes are committed across cyber space and do not stop at the conventional

state-borders. ). Thus, c bercrimes are not committed in a ph sical space as

contemplated by the Guidelines and the enhancement is inapplicable.

      If such enhancement is allowed under these circumstances, it would set a

precedent that almost any cybercrime or crime committed through the internet would

automatically trigger the enhancement and make its application to individuals overly

broad. Computers, servers, and cloud servers are located around the globe. For

example, Microsoft had a data center located in Ireland that it stored emails from its

email service. See United States v. Microsoft, 584 U.S. __, 138 S. Ct. 1186 (2018). If

an cyber-attack occurred on Microsoft s email service users, then the enhancement

would apply as a substantial part occurred outside the United States        even if the

offender and victims resided in the U.S. This cannot be the case.

      If anything, the crimes Mr. Levashov was charged with occurred in the United

States, as that is where the infected computers that he was charged with were located

here. Modernly, courts dealing with cybercrimes or computer-based causes of action

find that unauthori ed access or hacking a device is a trespass to one s chattel. See,

e.g., Am. Online, Inc., v. Nat l Health Care Disc., Inc., 174 F. Supp. 2d 890 (N.D. Iowa

2001); Register.com, Inc. v. Verio, Inc., 126 F. Supp. 2d 238 (S.D.N.Y. 2000); United

States v. Werdene, 883 F.3d 204 (3rd Cir. 2018); United States v. Henerson, 906 F.3d


                                          4
          Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 5 of 24




1109 (9th Cir. 2018). Considering the computers that were the basis charged crimes

were in the United States, the trespass occurred in the United States.

      For the sophisticated means aspect of the enhancement to apply, the conduct

must be especiall complex or especiall intricate offense conduct pertaining to the

execution or concealment of an offense. U.S.S.G. 2B1.1, comment. (n.9). The court

must look at whether the defendant s scheme was notabl more intricate than that

of a garden-variet    scheme. United States v. Cole, 296 Fed. Appx. 195, 197 (2nd

Cir. 2008) (citing United States v. Hance, 501 F.3d 900, 909-10 (8th Cir. 2007)); see

also United States v. Lewis, 93 F.3d 1075, 1083 (2nd Cir. 1996). The [sophisticated

means] enhancement requires some means or execution that separates the offense

before us from the ordinary or generic. United States v. Jinwright, 683 F.3d 471, 486

(4th Cir. 2012).

      The mere fact that a complex or intricate crime occurred is inadequate for

demonstrating the complexit required for the enhancement and the enhancement

requires more than the forgeries, misrepresentations, and concealment inherent in

the fraud. United States v. Adepoju, 756 F.3d 250, 257 (4th Cir. 2014). For example,

in Adepoju, the government failed to meet its burden of demonstrating how the

defendant s bank fraud scheme was more complex or intricate than ordinary bank

frauds. Id. It was undisputed that the defendant used forged checks and a stolen

identit    to commit the bank fraud, but     virtuall   all bank fraud will involve

misrepresentation[s] of this short. Id. [T]he mere presence of the tools of fraud and

the attempt to use them does not establish how the conduct was especiall complex


                                         5
         Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 6 of 24




or intricate above and be ond the t pical [] violations. Id. at 258; see also United

States v. Montano, 250 F.3d 709, 715 (9th Cir. 2001) (finding that because smuggling

necessarily involves concealment, sophisticated means requires more than what is

necessary to commit the crime). The same analysis must be done here.

        To that end, Mr. Levashov s offense must be judged against the garden variet

cybercrimes (not wire fraud generally), and to which it does not appear more complex

or intricate on its face. On average, there are 2,244 hacker attacks per day occurring

roughly at a rate of once per 39 seconds. 1 Levashov s use of ransomware does not

make it more complex or intricate as, in 2015 through 2017, there was an average of

between 933 and 1,271 detections of ransomware per day.2 Neither does the use of

malware and trojan horses indicate that Levashov s offense was more complex or

intricate. Cybersecurity firm Symantec blocked over 78 million malware infection

attempts in the third quarter of 2020 alone.3 Not even the use of a botnet establishes

the requisite complexity. Botnets can be purchased from the darknet for as low as

$30 and there are even lessons on YouTube for how to use them. 4 Just as in Adepoju,

merely possessing the tools to commit a fraud, does not make the fraud more complex

or intricate on its own. His offense was a straightforward cybercrime using the same




1
   Rob Sobers, 134 Cybersecurity Statistics and Trends for 2021, (Jan. 13, 2021) available at
https://www.varonis.com/blog/cybersecurity-statistics/
2
     Symantec, Internet Security Threat Report, Vol. 23, 15, Apr. 2018, available at
http://images.mktgassets.symantec.com/Web/Symantec/%7B3a70beb8-c55d-4516-98ed-
1d0818a42661%7D_ISTR23_Main-FINAL-APR10.pdf?
3
  Symantec, Threat Landscape: Trends – Q3 2020, Dec. 18, 2020, available at https://symantec-enterprise-
blogs.security.com/blogs/threat-intelligence/threat-landscape-trends-q3-2020
4
  Crowdstrike, What Is A Botnet?, Aug. 13, 2020, available at https://www.crowdstrike.com/epp-101/botnets/



                                                   6
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 7 of 24




tools that common cybercrimes utilize. Nor did Mr. Levashov create the malware or

ransomware that is the subject of the offenses. He merely emailed them out using

the botnet.

          B. OBJECTION TO 2-LEVEL ENHANCEMENT PURSUANT TO § 3B1.3

      The §3B1.3 enhancement is only applicable if the defendant used a special

skill, in a manner that significantly facilitated the commission or concealment of an

offense. U.S.S.G 3B1.3. A special skill is one that usuall require[es] substantial

education, training, or licensing. Examples in would include pilots, lawyers, doctors,

accountants, chemists, and demolition experts.      3B1.3, comment. (n.4). Computer

skills cover a wide spectrum of abilit . Onl where a defendant s computer skills are

particularly sophisticated do they correspond to the Sentencing Commission s

example of special skills --lawyer, doctor, pilot, etc. Courts should be particularly

cautious in imposing special skills adjustments where substantial education,

training, or licensing is not involved.

      As an example, in United States v. Godman, the enhancement did not apply to

a counterfeiter who used a computer program he purchased to produce counterfeit

money. 223 F.3d 320, 322-32 (6th Cir. 2000). The enhancement did not apply because

his level of computer skill was not analogous to the level of skill possessed by lawyers,

doctors, pilots, and other specialized professionals. Id. at 323. While his computer

skills ma not have been possessed b the general public, the emphasis is better

paced on the difficult with which a particular skill is acquired. Id. at 322. Such

skills are acquired through months (or years) of training, or the equivalent in self-


                                           7
         Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 8 of 24




tutelage and self-taught skills must be particularl sophisticated. Id. at 323. In

Godman, defendant had only purchased the program and self-taught himself how to

use it in a short period of time. Thus, the skill was not akin to the Guideline s

examples and the enhancement was inapplicable.

         While, admittedly, Mr. Levashov possesses an advanced degree in computer

science, there is nothing to suggest that his education helped facilitated the instant

offense. In the agreed upon facts, there is nothing to suggest that Mr. Levashov used

any sort of special skill to develop a botnet, ransomware, malware, or help moderate

internet forums. His crimes could have been perpetrated by anyone who possessed

the tools he had to mass distribute emails in the way that Mr. Levashov did. This is

akin to purchasing a program from a store and self-teaching himself how to use them.

Hacking tools such as botnets, malware, and ransomware are available to purchase

online from the dark web. And people can self-teach themselves how to use them from

watching YouTube tutorials or reading forums online. While the scope of his offense

was certainly large, one does not need the specialized skill in order to execute the

charged offense.

   II.      SENTENCING CONSIDERATIONS PURSUANT TO 18 U.S.C. § 3553(A)
            SUPPORTING A BELOW-GUIDELINES SENTENCE

         This Court maintains unfettered discretion to fashion a sentence that punishes

the offender, as opposed to the crime itself. Pepper v. United States, 131 S.Ct. 1229,

1240 (2011); United States v. Cavera, 550 F.3d 180, 188 (2nd Cir. 2008)( A sentencing

judge has a very wide latitude to decide the proper degree of punishment for an



                                           8
        Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 9 of 24




individual offender and a particular crime. ) It is the sentencing court that is in the

best position to judge the appropriateness of a sentencing departure in light of the

defendant s overall histor and character, his remorse or lack of it, and other factors

bearing on the sentence to be imposed. United States v. Crowley, 318 F.3d 401, 421

(2nd Cir. 2003). See also United States v. Corsey, 723 F.3d 366, 374 (2nd Cir. 2013)

(stating that sentencing courts have broad discretion to fashion a sentence due to

being better positioned institutionall to determine the appropriate sentence in a

particular case. ). After first calculating the applicable sentencing range, district

courts are then tasked with imposing a sentence that is reasonable under 18 U.S.C.

§ 3553(a). However, because sentencing guideline ranges are not to be presumed

reasonable, this Court must consider whether they actually conform to the

circumstances of the case.5 Nelson v. United States, 555 U.S. 350 (2009) (per curiam);

United States v. Genao, 869 F.3d 136 (2nd Cir. 2017)( A district court ma                        not

presume that a Guidelines sentence is reasonable; it must instead conduct its own

independent review of the sentencing factors, aided by the arguments of the

prosecution and defense. )

       In doing so, this Court should consider the respective parties arguments as to

whether the guidelines range should appl , but without an                     thumb on the sale


5 While the Guideline ranges reflect a rough approximation of sentences that might achieve 3553(a)
objectives, trial judges have greater familiarit with the individual case and the individual defendant
before him than the Commission or the appeals court. United States v. Henderson, 649 F.3d 955, 959
(9th Cir. 2011) (internal quotations omitted). A district judge s decision to var from the advisor
Guidelines may attract greatest respect when the sentencing judge finds a particular case outside the
heartland to which the Commission intends individual Guidelines to appl . Id.; quoting Kimbrough
v. United States, 552 U.S. 85, 109 (2007).



                                                 9
      Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 10 of 24




favoring a guideline sentence. United States v. Sachsenmaier, 491 F.3d 680, 685 (7th

Cir. 2007); see also Sparks v. United States, 555 U.S. 261, 264-65 (2009) (district court

may sentence a defendant to a sentence below the guideline range based on a

disagreement with a particular guideline even in an ordinary case). United States v.

Jones, 531 F.3d 163, 171 (2nd Cir. 2008) (stating that constitutional concerns prohibit

a presumption of unreasonableness for below guidelines sentences as the Sixth

Amendment prohibits rules or standards that effectivel place a thumb on the scales

in favor of Guidelines sentences. ) (quoting Kimbrough v. United States, 128 S. Ct.

558, 577 (2007) (Scalia, J., concurring)). So long as the selected sentence is rooted in

§ 3553(a), sufficiently individualized to the circumstances of [the] case, and generally

associated with sentencing lenienc [,] a below guidelines sentence is appropriate.

United States v. Wachowiak, 496 F.3d 744, 745 (7th Cir. 2007)

      In fashioning his sentence        one that is sufficient but not greater than

necessary     Mr. Levashov respectfully asks this Court to consider the nature and

circumstances of the offense and conviction, his personal history and characteristics,

and considerations of just punishment, among the other § 3553(a) considerations that

are outlined below. United States v. Pugh, 945 F.3d 9, 24 (2nd Cir. 2019)( Having

considered all of the § 3553(a) factors, the district court must reach an informed and

individualized judgement in each case as to what is sufficient but not greater than

necessary to fulfill the purposes of sentencing. ).

            A. ADVISORY GUIDELINE RANGE

      A sentencing court s inquir begins b calculating the defendant s advisor


                                           10
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 11 of 24




Guideline range. Cavera, 550 F.3d at 189 ( A district court should normally begin all

sentencing proceedings by calculating, with the assistance of the Presentence Report,

the applicable Guidelines range. ); United States v. Schroeder, 536 F.3d 746, 755 (7th

Cir. 2008). Based on the above objections, Mr. Levashov s total adjusted offense level

is 28. Coupling that with a criminal history category of I, Mr. Levashov s advisor

sentencing range is 78 to 97 months imprisonment, followed b                      a mandator ,

consecutive two-year term of imprisonment.

       However, a sentencing court may not presume a sentence with the Guideline

range is reasonable. Cavera, 550 F.3d at 189. Nor can it presume that a sentence

below the guideline range is unreasonable. United States v. Jones, 531 F.3d 163, 171

(2nd Cir. 2008). The Guidelines range is just one factor among the others that are

considered when fashioning a sentence. See United States v, Ingram, 721 F.3d 35, 37

(2nd Cir. 2013) (stating that the advisor Guideline range is one factor to consider

during sentencing). As one district court judge has put it, the Guidelines                  most

fundamental flaw is the notion that the complexity of human character and conduct

can be rationall reduced to some arithmetic formula.             6   In light of his individual

history and characteristics, the nature and circumstances of the offense and

conviction, and other relevant considerations, Mr. Levashov respectfully requests this

Honorable Court to exercise its discretion, in accordance with the § 3553(a) factors

and Gall, and sentence him as leniently as is permissible under the law.


6Terry Carter, Rakoff s stance on the SEC draws fire, praise – and change: The Judge Who Said No,
ABA Journal, Oct. 2013, at 53.



                                               11
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 12 of 24




           B. LEVASHOV S PERSONAL HISTORY AND CHARACTERISTICS

       Mr. Levashov is a caring and generous person who cares deeply not only for

his close friends and family. No matter the circumstances or the length of Mr.

Levashov s relationship with an individual, there is no disparity between the level of

care, loyalty, or generosity they experience. The character letters submitted on his

behalf are replete with anecdotes illustrating his unwavering              kindness and

empath .   7   Indeed, he has made mistakes and he would be remiss to say or think

otherwise. But there is much more to Mr. Levashov than the allegations against him.

Throughout his life he was never motivated by evil or by malice. He is a man that

has tried to do the right things but was caught up in a lifestyle that did not reflect

his fundamental morals and characteristics.

       Mr. Levashov spent his life working hard and caring for those people closet

around him. As perfectl         put b   a former neighbor, in a critical moment Mr.

Levashov does the right thing because is a good person.              8   At the time she

experienced Mr. Levashov s random act of kindness, although on its surface ma have

been superficial, left a longstanding impression upon her because it was rare for

people who don t know each other to help each other like that.   9   It is no surprise that

the worlds reliable, kind, and sympathetic pour from the letters submitted on his

behalf, shedding light on Mr. Levashov s genuine value. Simpl put, Mr. Levashov is




7 Nikita Volchek letter.
8 Evgenia Pavlovna Karavaeva letter.
9 Id.




                                            12
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 13 of 24




a good person.

       Born in 1980 as the only child of Yury and Galina, Mr. Levashov was raised in

Saint Petersburg, Russian during the height of communist rule. There was a food

shortage. His family lived in depressed and minimal standards of living; they were

always looking to make ends meet. New cloths, nutritious meals, and entertainment,

such as watching movies, were scarce and considered a luxury. Despite his father s

excessive alcohol abuse when Mr. Levashov was growing up, his father was one of his

best friends.

       When his father was ultimately diagnosed with cancer, Mr. Levashov was

devastated. He was on the verge of losing his best friend. Mr. Levashov took it upon

himself to organize his treatment, talk to doctors, set up hospital visits. He found

experimental treatment abroad and stood b his side the entire time. Unfortunatel ,

the huge hopes for treatment did not come true and [his father] was gone, but . . .[his

father] was happy and proud to have such a caring son.       10   Mr. Levashov, however,

 has had [those] wonderful trait[s] in his character since childhood.    11


       Mr. Levashov has alwa s had a strong inner need for new knowledge.         12   He

 was constantl striving for something new.     13   When Mr. Levashov was grade school,

he made a decision on his own, without the help of his parents and decided to move




10 Frolova Yulianna Yurievna letter.
11 Id.
12 Biterakov Alexey Andreevich letter.
13 Id.




                                          13
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 14 of 24




to another school with advance studies in ph sics and mathematics.                   14   He

understood the need for education in achieving a life for himself and his future family.

He did not want his child to have the same economic upbringing that he did; he had

nothing.     Mr. Levashov ultimately graduated from St. Petersburg Technical

Universit , at the top of his class, with masters degrees in computer engineering and

economics.

       To that end, Mr. Levashov learned the value of hard work at an early age.

When he was fifteen years old until he was eighteen years old, Mr. Levashov

performed odd jobs such as painting houses and completing small construction

projects. Upon starting his studies at university, Mr. Levashov worked as a system

administrator for a transportation company earning a mere $300 a month.

Nevertheless, Mr. Levashov was a ver goal-oriented person, talked a lot about his

work and aspired for career advancement.        15



       After graduating from university, Mr. Levashov married his first wife, Natalia.

Although their marriage was short-lived because of his ex-wife s adulter , their

divorce was a blessing in disguise. In 2007, Mr. Levashov met Maria at a mutual

friend s wedding. It was love at first sight.   16   He has since reflected that if he hadn t

met Maria, his life would have had no meaning.           17   After two months of dating, he

asked her to marry him every three to four months, until she ultimately said yes.



14 Id.
15 Ivanov Anton Mikhailovich letter.
16 Yulia Makhailovna Strekozova letter.
17 Id.




                                           14
          Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 15 of 24




          [F]amil was important to him[,] so when the got married in 2009, Mr.

Levashov treated Maria s friend and relatives with understanding and goodwill.       18



Mr. Levashov was alwa s approached for advice and help even people he didn t know

very well. As she remembers:

       Together we went through a lot of difficult moments. My grandfather
       was very sick (he had lung cancer) and [Mr. Levashov] brough him to
       another city and installed an air conditioner, so that it would not be so
       hard for grandfather to breath in the summer. When grandfather
       became suddenly ill, we were in Estonia at the time, we quickly packed
       up and drove to Russia, although it was night and it was snowing
       heavily. It took [Mr. Levashov] six hours to drive[.] 19

       This was occurring during a turbulent time in his own life, as at the same time,

Mr. Levashov s father was battling cancer. As their lives went on, things did not get

easier:

       In January 2013, our son was born. [Mr. Levashov] took care of me
       throughout the entire pregnancy, took me to all the doctors and was by
       my side all the time. I have a blood disorder, so there was a high risk
       bleeding. Our son was born with health problems he was diagnosed
       with hydrocephalus syndrome.          Together we took him to all
       examinations , doctors, procedures and osteopaths. Out sod did not
       speak a word until he was three. We had two courses of rehabilitation,
       it helped, and at 3 years and 8 months our son started to speak. All this
       time [Mr. Levashov] was there for us, he took my child to the doctors,
       paid for all of the treatment, and calmed me down. 20

       It was shortly after things started looking up for their family, that Mr.

Levashov was arrested in Spain. Spanish law enforcement officers raided their

apartment with machine guns and kept not only Mr. Levashov, but his wife and child


18 Maria Anatolievna Levashova letter.
19 Id.
20 Id.




                                          15
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 16 of 24




detained. The experience was one that has manifested itself in their mental and

physical health. Aside from the general anxieties that family experience in such

difficult situations, Maria started having severe neurosis and insomnia.           21   Shortly

thereafter, their son, on the basis of the strong stress, began autoimmune disease

acute spontaneous urticaria. For 1.5 years [he] was covered with huge red itchy spots,

and his face and throat began to swell. Twice [they] ended up in the hospital. To this

day, [their] son takes antihistamines, and [his wife] carr[ies] syringes of prednisolone

in case of an aggravation.        22


       Mr. Levashov is an excellent husband and father.             23   He alwa s knows how

to be supportive and find the right words.           24   These qualities have shown through

notwithstanding the difficulties Mr. Levashov and his family have faced the past four-

and-a-half years. Despite being imprisoned halfway across the word, Mr. Levashov

 found the strength to support            [his wife] and give [her] confidence that [their]

nightmare would soon be over. He called [them] every day, helping with advice both

on work and in general.      25   No matter what he was facing, his famil s problems were

equally, if not more, important.

       And this is a common theme seen throughout the character letters submitted

on his behalf. No matter what Mr. Levashov wasgoign through in his life, he always




21 Id.
22 Id.
23 Yulia Mikhailovna Strekozova letter.
24 Id.
25 Maria Anatolievna Levashova letter.




                                                16
       Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 17 of 24




was alwa s exhibited honest , reliabilit , kindness and the abilit to support.      26   He

is a ver kind and understanding person who is alwa s read to help. Over so many

 ears there have been man events that can confirm these words.      27   But now, in his

time of need and vulnerability, he asks this Court to consider such acts that were

unknown to all but a few people until this point, because surel , if ever a man is to

receive credit for the good he has done, and his immediate misconduct assessed in

the context of his overall life hitherto, it should be at the moment of his sentencing,

when his ver future hangs in the balance. United States v. Adelson, 441 F.Supp.2d

506, 513-14 (2d. Cir. 2006).

       Mr. Levashov clearly regrets his action in this case.       Coping with these

situations is never easy, but for someone as prideful and humble and Mr. Levashov,

it is that much more difficult. He is generall a cheerful, positive   28   person, but the

last four-and-a-half years have weight on him heavily. The shame he has brough

upon himself and his family is truly the greatest punishment he can face. Since this

case has come to fruition, Mr. Levashov has felt and expressing feeling of despair,

remorse, and disappointment over his actions. The conduct which Mr. Levashov has

personally embraced openly and candidly is not emblematic of his character, but a

Scarlet Letter he must now bare. Nevertheless, Mr. Levashov has clearly accepted

responsibility for his actions and intends on continuing to live his life as the person




26 Nikita Volchek letter.
27 Yulia Mikhailovna Strekozova letter.
28 Renat Anasovich Fakhrutdinov letter.




                                          17
      Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 18 of 24




everyone believed him to be.

          C. RECIDIVISM, DETERRENCE, AND OTHER POLICY CONSIDERATIONS

      Mr. Levashov will never see another courtroom again. As a first time, non-

violent offender, with a significant role in his family, a long history of education and

employability, no criminal history, and full acceptance of responsibility, there is

nothing to suggest that Mr. Levashov poses any threat or risk of committing another

criminal offense. See United States v. Roth, No. 05 CR 792-5, 2008 U.S. Dist. LEXIS

19603, at *7 (N.D. Ill. Mar. 11, 2008 (departing downward to sentence of probation

where defendant posed no risk of recidivism based on lack of criminal history). The

character letters submitted on behalf of Mr. Levashov conclusively demonstrate the

aberrant nature of his conduct that landed him before this Court; they discuss not

only Mr. Levashov s genuine remorse, but also the unlikelihood to commit future

crimes. As evidenced by these letters, the past several years has weighed heavily on

Mr. Levashov. He has been locked away, on the other side of the world, in a country

where he has no one to support him through the most difficult times. The emotional

toll these proceedings have taken on Mr. Levashov, and more importantly his family,

are tremendous and cannot be overlooked.          To Mr. Levashov, the shame and

embarrassment surrounding the current conviction is enough to deter him from any

future criminal acts. See United States v. Edwards, 595 F.3d 1004, 1015-17 (9th Cir.

2010) (upholding below guidelines sentence of probation for bank fraud, a downward

variance from a guideline range of 27-33 months, because the sentencing judge

adequately addressed the § 3553(a) factors finding that he did not pose a threat of


                                          18
      Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 19 of 24




recidivism despite a previous felony conviction for a similar offense, a term of

imprisonment was not needed for specific or general deterrence, and the defendant

did pose a threat to the public from re-offending).

      More telling of his character, Mr. Levashov quickly accepted responsibility in

this matter and demonstrated levels of contrition and retribution that have been

unparallel and unprecedented. This will be further discussed at the sentencing

hearing before this Court at great length. This will undoubtedly be a significant

aspect of consideration for this Court prior to imposing its sentence.

      It is clear from the letters of support, his personal history and characteristics,

and the circumstances surrounding his conviction, that Mr. Levashov will not engage

in unlawful behavior in the future       one of the primary factors, which must be

considered, under § 3553(a). According to § 3553(a)(2), an appropriate sentence

should afford adequate deterrence to criminal conduct and protect the public from

further crimes of the defendant.    While a sentence must reflect the seriousness of

the offense and provide for adequate deterrence, the effect on Mr. Levashov resulting

from his conviction will ensure that the purposes of sentencing, deterrence, and

respect for the law will still be fully vindicated if this Honorable Court imposes a

significantly below-guidelines sentence. Such a sentence would not deprecate the

seriousness of the offense and would provide adequate specific and general

deterrence. See Gall, 552 U.S. at 54.

      A significantly below-guidelines sentence will suffice to not only deter Mr.

Levashov from future crimes but will serve as a deterrent to all potential offenders.


                                          19
      Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 20 of 24




See United States v. Adelson, 441 F. Supp. 2d 506, 514 (S.D.N.Y. 2006), aff d mem.,

301 Fed. Appx. 93 (2d Cir. 2008) ( But as to [general deterrence], there is considerable

evidence that even relatively short sentences can have a strong deterrent effect on

prospective white-collar offenders ) (citations omitted); see also U.S.S.C., Fifteen

Years of Guidelines Sentencing 56 (2004) (Sentencing Guidelines were written, in

part, to ensure a short but definite period of confinement for a larger proportion of

these white-collar cases, both to ensure proportionate punishment and to achieve

deterrence ).

          D. A SENTENCE OF TIME-SERVED WILL BE JUST PUNISHMENT

      This Court is inherently tasked with an incredibly difficult decision as to what

a just punishment is for any given defendant. CHIEF JUSTICE JOHN G. ROBERTS JR.,

2016 YEAR-END REPORT      ON THE   FEDERAL JUDICIARY 5 (2016) ("Most district judges

agree that sentencing is their most difficult duty. In delivering the sentence, the judge

speaks as the voice of the communit .").        The overarching statutor charge for a

district court is to impose a sentence sufficient, but not greater than necessar      to

achieve the goals of sentencing as set forth in § 3553(a)(2) . United States v. Reyes,

764 F.3d 1184, 1198 (9th Cir. 2014) (internal citations omitted).         Through this

parsimon     provision, the Court is to impose a sentence that is the minimum

necessary to accomplish those goals set forth in paragraph (2). As a first-time, non-

violent in nature, a sentence less than the 84 months requested by the government

would, without a doubt, meet the goals of sentencing. See 28 U.S.C. § 994(j), amended

(this section unaffected) by PL 11-273, Oct. 12, 2010, 124 Stat 2858 (noting that even


                                           20
      Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 21 of 24




probation is an appropriate sentence for cases in which the defendant is a first

offender who has not been convicted of a crime of violence or an otherwise serious

offense, reserving imprisonment for a person convicted of a crime of violence that

result[ed] in serious bodil injur ).

      In making its determination for Mr. Levashov s appropriate sentence, this

Court must consider his non-existent criminal history. As someone who has never

been subjected to a term of imprisonment (nor ever arrested or charged with a crime),

any incarceration will undoubtedly have a severe impact on Mr. Levashov, certainly

more so than someone previously subjected to imprisonment. See United States v.

Paul, 239 Fed. App x. 353, 354 (9th Cir. 2007) (vacating defendant s 16 months

imprisonment for theft from a local government receiving federal funds, in part

because the defendant was a first-time offender with absolutely no criminal record

whatsoever. ); see also United States v. Ressam, 679 F.2d 1069, 1098 (9th Cir. 2012)

(Reinhardt, J., concurring) ( Similarl , a significant factor in determining the

appropriate length of a sentence for those committing criminal offenses is ordinarily

their past criminal history. What is a reasonable sentence for a first-time offender

will often be unreasonable for a defendant with a lengthy criminal record, and vise-

versa. ); United States v. Baker, 445 F.3d 987, 990-92 (7th Cir. 2006) (upholding

downward variance based on the fact that a prison term would mean more to [a

defendant who has never been incarcerated before] than to a defendant who

previously has been imprisoned ).      And while the sentencing must reflect the

seriousness of the offense in an effort to deter others from committing similar


                                         21
      Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 22 of 24




offenses, Mr. Levashov s sentence should not be one that is merely used as an example

for others. The fact is that people have, and will continue to commit crimes, whether

cybercrime or not. Thus, while general deterrence is important, it should only be a

small consideration in this Court s sentencing considerations.

      Furthermore, Mr. Levashov s status as an individual subject to removal

proceedings, while in the custody of the Department of Homeland Security and U.S.

Immigration and Customs Enforcement (ICE), can and should be considered by this

Court in imposing sentence. See, e.g., United States v. Arowasaye, 112 Fed. Appx.

528, 532 (7th Cir. 2004)( the district court possessed the authorit         to depart

downward based on [defendant s] status as an alien deportable to Nigeria who faces

an additional term of incarceration there that is not accounted for[.] ). Similarl , in

United States v. Ngatia, the Seventh Circuit relied on a reduced need to incapacitate

a deportable alien in affirming a below-guideline sentence. Id., 477 F.3d 496, 502 (7th

Cir. 2007). At the end of his sentence, Mr. Levahov would be subject to removal from

the United States and will likely endure additional incarceration prior to deportation.

This additional term of incarceration which is unaccounted for in the sentencing

guidelines can and should be considered by this Court in arriving at a fair and just

sentence. To that same end, while many individuals sentenced post-First Step Act

will receive additional days of time credit (10-15 days for every 30 days served for

eligible prisoners who successfully participate in recidivism reduction programs or

productive activities), Mr. Levashov would not be able to benefit from this change in

the law because of his immigration status in his country. See FIRST STEP ACT, S.


                                          22
      Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 23 of 24




756, Sec. 3632(d)(4)(E) ( Deportable Prisoners Ineligible to Appl Time Credits ).

      Mr. Levashov is not a violent or evil-minded criminal who poses a dangerous

threat to society. He is a first-time offender with absolutely no criminal history who

not only accepted responsibility for his actions but has exhibits levels of contrition

and remorse that are uniquely extraordinary and previously unmatched . For well-

over four ears, Mr. Levashov s entire life has been consumed b his wrongdoings,

the ripple-effects of which have been felt dearly by the ones closest to him. While

retribution is warranted in the instant matter, a further term of imprisonment will

deviate beyond the purposes of sentencing,

      Mr. Levahov makes no effort to deprecate the seriousness of this offense and

understands the need for retribution. Nonetheless, any sentence near the advisory

guideline range goes beyond what is necessary to accomplish the purposes of

sentencing, particularly given the unique circumstances of this case. The necessary

term of imprisonment has already been accomplished through the time Mr. Levashov

has served. And although the seriousness offense is not in question, the totality of

the crime when juxtaposed against the considerations outlines above weight in favor

of compassion and leniency.

                                    CONCLUSION

      This Court maintains significant discretion to not only craft a reasonable,

appropriate sentence pursuant to the Guidelines, but to consider the totality of

circumstances surrounding the individual involved, including, among other factors,

Mr. Levashov s personal history and characteristics and full consideration of his


                                         23
        Case 3:17-cr-00083-RNC Document 148 Filed 07/06/21 Page 24 of 24




unmatched acceptance of responsibility. Without a doubt, Mr. Levashov has certainly

appreciated the seriousness of his conduct. The foregoing considerations outlined in

this submission only show a small portion of who Mr. Levashov really is: a proud and

dedicated father, son, relative, and friend.

        Indeed, Mr. Levashov has made poor choices in his life. He is truly apologetic

for his actions and wants nothing more than to get past this hurdle of his life and be

the person those closes to him know him to be. The conduct that placed him before

this Court, although serious, is not a reflection of a fundamentally evil-minded

individual. Rather, it was a confluence of poor judgment and lapse in character. In

sentencing Mr. Levashov to the most lenient sentence permissible under the law, this

Court would accomplish the goals of sentencing by punishing the individual    not the

crime    to a sentence that is sufficient, but not greater than necessary. See Pepper,

131 S.Ct. at 1240.

                                        Respectfully submitted,

                                        VADIM A. GLOZMAN
                                        Counsel for Peter Levashov

                                        ____/s/_Vadim A. Glozman_____________
                                        LAW OFFICES OF VADIM A. GLOZMAN
                                        Federal Bar No. phv09577
                                        53 W. Jackson Blvd. Suite 1410
                                        Chicago, Illinois 60604
                                        Tel: (312) 726-901




                                          24
